DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on 01/25/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claim 1, Urano (US PG-Pub 2011/0227420 A1) was the closest prior art of record, Urano discloses a wireless power feeder, receiver and wireless power transmission system in which power is fed from a power feeding coil to a power receiving coil by magnetic resonance. A VCO alternately turns ON/OFF switching transistors Q1 and Q2 at a drive frequency fo, whereby AC power is supplied to the power feeding coil, and then the AC power is supplied from the power feeding coil to the power receiving coil. A phase detection circuit detects a phase difference between current and voltage phases, and the VCO adjusts the drive frequency fo such that the phase difference becomes zero. When load voltage is changed, the detected voltage phase value is adjusted with the result that the drive frequency fo is adjusted, however the prior art of record does not clearly discloses the specific structure configuration, 
- a transmitting part (Tx) comprising: a primary coupling module with at least one primary coil, a primary electronic module comprising at least one DC/AC electronic converter designed to convert a DC current into an AC electric current to be injected into the primary coil, and a monitoring/control unit for the DC/AC electronic converter; 
- a receiving part (Rx), comprising: a secondary coupling module with at least one secondary coil designed to achieve magnetic coupling with the primary coil, a secondary electronic module including a rectifier designed to convert the AC electric current received in the secondary coil in order to transfer DC electrical energy to a load at output of the receiving part; 
- a system for regulating the energy transferred from the transmitting part (Tx) to the receiving part (Rx), comprising in the receiving part: electronic measuring and shaping means for measuring the current and/or the voltage at the output of the rectifier and shaping it/them, at least one comparator designed to compare the measured voltage and/or the measured current with a voltage instruction and/or current instruction, and electronic shaping means that generate signals, called error signals, on the basis of the energy level required at Rx, a transmission antenna for transmitting the error signals, the transmission antenna having at least one magnetic induction coil that is separate and designed to operate at a frequency different from the secondary coil; 
in the transmitting part: 
a reception antenna for receiving the error signals transmitted from the transmission antenna, the reception antenna having at least one magnetic induction coil 
in combination with additional limitations from the rest of the claim and similar language from the other independent claim. 
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 2-9, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
3. 	Applicant's arguments considered on the remarks filed on 01/25/2022 regarding claims 1-9 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Mickle et al (US 2004/0085247 A1) discloses an inherently tuned antenna has a circuit for harvesting energy transmitted in space and includes portions that are structured to provide regenerative feedback into the antenna to produce an inherently tuned antenna which has an effective area substantially greater than its physical area. The inherently tuned antenna includes inherent distributive inductive, inherent distributive capacitive and inherent distributive resistive elements which cause the antenna to resonate responsive to receipt of energy at a particular frequency and to provide feedback to regenerate the antenna. The circuit may be provided on an integrated circuit chip, however does not discloses the particular structure arrangement and details for the claimed invention.

	De Vall (US 5,608,417) discloses a transponder system employs a transponder antenna with a distributed inductance and capacitance that exhibit parallel and series resonant frequencies. Transmissions to the transponder circuit are made at one or more parallel resonant frequencies to maximize the excitation of the transponder circuit, while return signals transmitted back from the transponder are modulated at one or more series resonant frequencies to maximize the signal current. The transponder antenna is implemented as a pair of aligned coils on opposite sides of a thin dielectric substrate, with the coils connected together through the substrate at one point and the substrate thickness not more than about 25 microns to obtain a significant mutual inductance between the coils, however does not discloses the particular structure arrangement and details for the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836